FILED
                           NOT FOR PUBLICATION                               JUN 18 2015

                                                                        MOLLY C. DWYER, CLERK
                   UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-10530

              Plaintiff - Appellee,              D.C. No. 4:13-cr-00213-FRZ-
                                                 LAB-1
 v.

PACIANO LIZARRAGA-TIRADO,                        MEMORANDUM*
AKA Pasiano Lizarraga-Tirado,

              Defendant - Appellant.


                   Appeal from the United States District Court
                            for the District of Arizona
                 Frank R. Zapata, Senior District Judge, Presiding

                       Argued and Submitted April 14, 2015
                            San Francisco, California

Before:       KOZINSKI and GRABER, Circuit Judges, and PONSOR,** Senior
              District Judge.

      1. Defendant didn’t object to the alleged instances of prosecutorial

misconduct, so we review for plain error. Any error was not “plain” because the

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Michael A. Ponsor, Senior District Judge for the U.S.
District Court of Massachusetts, sitting by designation.
                                                                                  page 2
prosecutor’s passing reference to his interview with Agent Nunez and his statement

that the case was “memorable” for Agent Garcia weren’t “clear or obvious”

prosecutorial misconduct. United States v. Anguiano-Morfin, 713 F.3d 1208, 1211

(9th Cir. 2013).


      2. The district court didn’t abuse its discretion in admitting evidence of

multiple prior removals. “[P]roving that the defendant has been previously

removed is an essential element” of a section 1326 conviction, and the government

may introduce evidence of multiple removals “to hedge the risk that the jury may

reject the offered proof of one [removal], but not the other.” United States v.

Martinez-Rodriguez, 472 F.3d 1087, 1091 (9th Cir. 2007).


      AFFIRMED.